Citation Nr: 1613147	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-15 227	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of an old compound fracture of right fibula, status post open reduction and internal fixation, rated as 10 percent disabling prior to February 13, 2012, as 20 percent disabling thereafter.

2.  Entitlement to a total disability rating based on unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that continued a previous 10 percent rating for an old compound fracture of right fibula, status post open reduction and internal fixation.  Jurisdiction over the appeal currently resides with the RO in Montgomery, Alabama.

In June 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge, and a copy of the hearing transcript is of record.

In September 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for further development, to include obtaining updated VA treatment records and affording the Veteran a new VA examination.  After completion of the requested actions, the RO issued a June 2015 rating decision awarding an increased rating of 20 percent for an old compound fracture of the right fibula, status post open reduction and internal fixation with degenerative joint disease of the right ankle effective February 13, 2012.  In the same decision, the RO awarded a separate evaluation of 20 percent effective February 13, 2012 and 40 percent from July 22, 2014 for ankylosis of the right ankle with moderate osteoarthritis; a 40 percent rating for sciatic neuropathy of the right lower extremity, a 20 percent rating for femoral neuropathy of the right lower extremity and a 0 percent rating for obdurator neuropathy of the right lower extremity, each effective from July 22, 2014.  The Veteran did not express disagreement with the additional ratings or their effective dates and these matters are not currently before the Board.  
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 29, 2008, the residuals of an old compound fracture of right fibula, status post open reduction and internal fixation, was manifested by no more than malunion of the fibula with slight ankle disability.

2.  From December 29, 2008, residuals of an old compound fracture of right fibula, status post open reduction and internal fixation, was manifested by no more than malunion of the fibula with moderate ankle or knee disability. 


CONCLUSIONS OF LAW

1.  Prior to December 29, 2008, the criteria for a disability rating in excess of 10 percent for residuals of an old compound fracture of right fibula, status post open reduction and internal fixation, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5262, 5270, 5271, 5272 (2015).

2.  From December 29, 2008, the criteria for a disability rating of 20 percent for residuals of an old compound fracture of right fibula, status post open reduction and internal fixation, were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, for increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claim decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in June 2008 and December 2011.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess and Vazquez-Flores, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, private treatment records, SSA disability records, VA treatment records, VA examination reports and opinions, and statements from the Veteran and his representative.  The VA treatment records included records dated from June 2011 to September 2011, in compliance with the directives of the Board's September 2011 remand.  The Board is not aware of, and neither the Veteran nor his representative has suggested the existence of, any additional pertinent evidence not yet received.

In addition, the Veteran was provided VA examinations in November 2006 and December 2008 in connection with his increased rating claim.  Also, pursuant to the Board's September 2011 remand, the Veteran was afforded additional VA examinations in February 2012 and July 2015 and furnished with an addendum medical opinion in June 2015, the reports and opinion of which are of record.  The Board finds that the examination reports and opinion, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected disability in the context of the pertinent regulations.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with the rating matter decided herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty-to-assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

As mentioned earlier, the issue on appeal was previously before the Board in September 2011 when it was remanded for further development.  As shown above, updated VA treatment records were obtained and the Veteran was afforded additional VA examinations and an addendum medical opinion.  The Board therefore finds that the RO substantially complied with the Board's September 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

II. Increased Disability Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The terms "slight," "moderate," and "marked" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6 (2015).

Currently, the Veteran is assigned a 10 percent disability rating for his right fibula disability prior to February 13, 2012 under 38 C.F.R. § 4.71a, DC 5003-5262 (2015).  See 38 C.F.R. § 4.27 (2015) (hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

Under DC 5003, degenerative arthritis is established by X-ray findings and will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2015).  If the limitation of motion is noncompensable (zero percent), a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.

DC 5271, which pertains to limitation of ankle motion, provides for a 10 percent rating for moderate limitation of motion and for a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2015).  In this regard, normal ranges of ankle motion are dorsiflexion from zero degrees to 20 degrees and plantar flexion from zero degrees to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2015).

Under DC 5262, concerning impairment of the tibia and fibula, a 10 percent evaluation is warranted where there is malunion with slight knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262 (2015).  A 20 percent rating is warranted where there is malunion with moderate knee or ankle disability.  Id.  A 30 percent rating is warranted where there is malunion with marked knee or ankle disability.  Id.  Lastly, a 40 percent rating requires nonunion "with loose motion, requiring brace."  Id.  

In a May 1996 rating decision, the RO initially granted service connection for an old compound fracture of right fibula with open reduction and internal fixation and assigned a 10 percent disability rating based entirely on an ankle disability under DC 5262.  In September 2006, the Veteran filed an increased rating claim for his 

service-connected right fibula (stated as a "right ankle condition").  At the time, he was complaining of severe ankle pain following re-injury to the right ankle from falling off a ladder in 2005.  In a February 2007 rating decision, the RO denied an increased rating and continued the 10 percent evaluation under DC 5262.

In a June 2015 rating decision, the RO inter alia awarded a 20 percent rating for the right fibula from February 13, 2012 under DC 5003-5262.  As the Veteran was in receipt of a separate evaluation for ankylosis of the ankle, the 20 percent rating was based on moderate right knee disability.  While a January 2009 VA examiner diagnosed knee disability, she opined that it was not likely related to his right fibula disability.  The Board will not disturb the RO's assignment of a 20 percent disability rating for the right fibula effective February 13, 2012, except as to evaluate whether the Veteran is entitled to a higher rating for his right fibula disability.

A. Prior to December 29, 2008

On VA examination in November 2006, the Veteran complained of pain and a sense of instability in the right ankle joint.  He reported that he used a cane and a short leg cast boot for ambulatory support.  The examiner recorded the range of motion of the right ankle as follows: 20 degrees dorsiflexion and 40 degrees plantar flexion.  The examiner also noted that subtalar motion was good.  He also found no increased limitation of motion due to weakness, fatigability or incoordination during repetitive use.  According to the examiner, X-rays of the right ankle joint showed "excellent healing of the fracture" and there was "no evidence of any degenerative changes anywhere about the ankle joint."  In the end, the examiner provided a diagnosis of "[f]ractured distal fibula - right, status post open reduction, internal fixation, with complaints of severe pain of unknown etiology."

At a VA medical center in August 2007, the Veteran underwent radiographs of his right ankle to evaluate his complaints of chronic right ankle pain.  The radiology consultation report concerning those radiographs concluded that there was no acute abnormality.  Similarly, VA imaging of the right ankle in April 2008 revealed a well-healed fibular fracture.

Based on the above, the Board finds that during the period prior to December 29, 2008, the Veteran's right fibula disability does not warrant a rating in excess of 10 percent.  Despite the Veteran's complaints of pain and instability in the right ankle, the November 2006 examination showed that the range of motion for the right ankle was within normal limits with no increased limitation of motion due to weakness, fatigability, or incoordination.  As such, the Board does not find that the Veteran manifested symptoms equivalent to a moderate ankle disability, as required for the next higher evaluation of 20 percent under DC 5262.  See 38 C.F.R. § 4.71a, DC 5262.  Likewise, despite the Veteran's use of a short leg cast boot, there is no evidence of nonunion of the tibia and fibula.  See id.  The Board has also considered whether a higher rating may be assigned under another DC.  However, there is no evidence of right ankle arthritis (established by X-ray findings), marked limitation of motion, and/or anklyosis as well as no evidence of subastragalar or tarsal joint anklyosis to warrant higher ratings under DCs 5003, 5270, 5271 and 5272.  For these reasons, the Board determines that the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's right fibula disability prior to December 29, 2008.  See 38 C.F.R. § 4.71a.

B. As of December 29, 2008 but prior to July 22, 2014

On December 29, 2008, the Veteran was provided with another VA examination.  At that examination, the Veteran presented with complaints of decreased motion and pain in his knees and right ankle.  As to the knees, the examiner diagnosed the Veteran with minimal osteoarthritis involving the medial compartment of the left knee and minimal chondrocalcinosis of the lateral meniscus of the right knee.  However, the examiner opined that these conditions were not likely to be related to the Veteran's service-connected right lower leg condition.  As to his right ankle, the examiner diagnosed the Veteran with posttraumatic deformity of the distal fibula.  The deformity was characterized as mild.  The examiner found no right ankle instability.  However, the examiner noted that the Veteran suffered from joint "ankylosis".  The examiner recorded the range of motion of the right ankle as follows: lacks five degrees from neutral dorsiflexion with pain throughout and 37 degrees plantar flexion with pain throughout.  Per X-rays of the joint, the examiner opined that there was "[m]inimal asymmetry of the lateral aspect of the ankle mortise likely secondary to deformity of the distal fibula."  The examiner noted that the Veteran had functional limitations on standing and walking.  More specifically, the examiner stated that the Veteran was "unable to stand and walk without brace and cane, unable to stand for a few minutes and ambulate a few yards with brace and cane." 

In May 2011, the Veteran, continuing to have complaints of right ankle pain, underwent arthroscopic evaluation and debridement of the right ankle at a VA orthopedic clinic.  The procedure revealed right ankle osteoarthritis.  In June 2011, the Veteran returned to the clinic, presenting with persistent activity-limiting right ankle pains.  On physical examination, the doctor observed that the range of motion of the tibiotalar and subtalar joints caused pain.  X-rays showed tibiotalar arthritic changes, but no extensive subtalar arthritis. 

In February 2012, after the Board found that the Veteran had suggested that his ankle condition had worsened since the last VA examination during the June 2011 hearing, he was afforded another VA examination.  At that examination, the Veteran reported worsening pain and continued instability in the right ankle.  The examiner observed grimacing pain with any manipulation of the right ankle.  The examiner ultimately diagnosed the Veteran with degenerative or traumatic arthritis of the right ankle.  X-rays of the right ankle indicated "[m]oderate osteoarthrosis involving the medial tibiotalar joint, posterior subtalar joint facet, and middle subtalar joint facet" and "chronic appearing tear of the anterior talofibular ligament."  The examiner found right ankle instability.  The examiner further found that the Veteran had anklyosis of the right ankle, subtalar and/or tarsal joint in poor weight-bearing position.  The examiner recorded the range of motion of the right ankle as follows: no motion with constant pain in dorsiflexion and 20 degrees with constant pain in plantar flexion.  The examiner noted that the Veteran did not have additional limitation in range of motion of the ankle following repetitive-use testing.  She also noted that the Veteran did not have any functional loss and/or functional impairment of the ankle.  However, the examiner indicated that the Veteran regularly used a brace and cane as a normal mode of locomotion.  Also, the examiner stated that the Veteran's ankle disability "may likely moderately to severely impact physical and sedentary labor secondary to pain and fatigue and inability to bear weight."

Having reviewed the relevant evidence of record for the time period in question, the Board finds that a 20 percent rating is warranted for the period from December 29, 2008 to February 13, 2012.  The December 2008 examination reflects significant limited and painful motion of the right ankle as well as significant functional limitations.  While the 2008 examiner referred to ankylosis of the ankle, the Veteran obviously had good flexion and some extension of the joint.  Nevertheless, he had problems standing for more than short periods and the criteria for a 20 percent rating for moderate ankle disability were nearly approximated.  The Veteran did not manifest symptoms equivalent to a marked ankle disability, as required for the next higher evaluation of 30 percent under DC 5262.  See 38 C.F.R. § 4.71a, DC 5262.  He retained good motion and exhibited limitation of function was less than marked.  The Veteran's used a brace, but there was no evidence of nonunion of the tibia and fibula; a 40 percent rating under DC 5262 was not warranted.  See id.  The Board has also considered whether a higher rating may be assigned under another DC.  However, no higher ratings are available under DCs 5003, 5271, and 5272.  See 38 C.F.R. § 4.71a, DCs 5003, 5271, 5272.  Moreover, where "the appellant is already receiving the maximum disability rating" for limitation of motion, consideration of the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional impairment due to pain must be equated to loss of motion) is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Based on the foregoing, the Board determines that the preponderance of the evidence supports the assignment of a 20 percent evaluation, but no higher for the Veteran's right fibula disability from December 29, 2008.  See 38 C.F.R. § 4.71a.

In July 2014, the Veteran was given an additional VA examination, at which time the Veteran reported having continued pain, limited range of motion, and instability in the right ankle.  He also reported having continued difficulty in ambulating.  The examiner diagnosed the Veteran with right ankle degenerative joint disease.  The examiner recorded the range of motion of the right ankle as follows: zero degrees dorsiflexion and zero degrees plantar flexion.  In this regard, she indicated that the Veteran was unable to complete range of motion, to include repetitive use testing, due to pain.  The examiner noted that the Veteran had functional loss and/or functional impairment of the right ankle, endorsing the following factors: less movement than normal, weakened movement, excess fatigability, incoordination, pain, swelling, deformity, instability, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  The examiner found that the Veteran had anklyosis of the right ankle, subtalar and/or tarsal joint with poor weight-bearing position and with abduction, adduction, inversion or eversion deformity.  The examiner also concluded that "[p]ain, weakness, fatigue or incoordination does likely severely significantly impact functional ability during flareup or when joint is used repeatedly over a period of time."

In June 2015, a VA addendum opinion was provided.  In that opinion, the providing doctor asserted that "[i]t is as least as likely as not (>50% probability the VA examinations' diagnoses of degenerative joint disease of the right ankle and moderate osteoarthritis involving medial tibiotalar joint, posterior subtalar joint facet, and middle subtalar joint facet are due to the service-connected old compound fracture of right fibula status post open reduction and fixation."  The doctor also opined that "the old compound fracture of the right fibula, status post open reduction and internal fixation does not result in malunion of the right tibia or fibula."  The doctor further stated that "the old compound fracture of the right fibula, status post open reduction and internal fixation, has resulted in the development of significant posttraumatic arthritis involving the right foot/ankle joint and adjacent peripheral nerves, to the extent that future amputation is a likelihood." 

There is no basis for establishing a rating higher than 20 percent for pertinent disability.  As a 20 percent rating was in effect for ankylosis of the right ankle from February 2012, a separate rating for ankle disability was not appropriate.  See 38 C.F.R. § 4.14 (2005) (The evaluation of the same disability under various diagnoses is to be avoided).  The RO assigned the 20 percent rating based on knee disability from that date, but limitation of motion of the knee was slight and would not by itself warrant a compensable rating.  No other dysfunction of the knee has been exhibited that would meet or approximate a 20 percent rating; there is no basis for awarding a higher rating.  Currently, the Veteran is in receipt of a combined 80 percent rating for disability of the right lower extremity which is equivalent to the rating assignable for amputation of the leg at the upper third of the thigh.  This level of disability has not been approximated and there is no basis for a higher rating for any separate right lower extremity disability, including the disability at issue.  

III.   Additional Considerations

The Board has also considered the propriety of a referral for extraschedular consideration.  However, the Board finds that the Veteran's right fibula symptomatology does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability and the established criteria found in the rating schedule to determine whether a claimant's disability picture is adequately contemplated by the rating schedule.  Id. at 115.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (2015) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.

Here, the rating criteria specifically address the Veteran's right fibula symptomatology of an ankle/knee disability, to include limited motion with pain and instability.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his right fibula symptoms are contemplated by the rating schedule.


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of an old compound fracture of right fibula, status post open reduction and internal fixation, prior to December 29, 2008 is denied. 

Entitlement to a disability rating of 20 percent, but no more, for residuals of an old compound fracture of right fibula, status post open reduction and internal fixation, from December 29, 2008 allowed, subject to the regulations pertinent to the disbursement of monetary funds.  


REMAND

The Veteran was denied entitlement to a TDIU by way of a March 2010 rating decision, and he did not appeal that decision.  However, in September 2011, the SSA granted service connection for additional disability.  In addition, SSA records in connection with the Veteran's grant of SSA disability benefits were associated with the Veteran's claims file in May 2015.  Thus, the Board finds that the issue of TDIU has been raised again and that the claim must be developed on remand.  See Rice, supra (under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a TDIU).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Ensure that all notification and development action required by VCAA are fully complied with and satisfied.  The Veteran should be given an application that he must 
complete, indicating his education, work experience and dates of last employment.

2.  Schedule the Veteran for a VA examination to determine the impact the Veteran's service-connected disability has on his ability to obtain and maintain gainful employment.  The examiner should review the claims file and should also consider the Veteran's level of education and employment experience.

The examiner should provide an opinion as to whether the service-connected residuals of an old compound fracture of right fibula, status post open reduction and internal fixation, prevents the Veteran from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review. 

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


